Citation Nr: 1728736	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for vascular headaches (headaches) prior to April 29, 2016, and rating in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1972 to May 1975 and from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for vascular headaches and assigned an initial noncompensable rating, effective June 26, 2009. 

In a May 2016 Decision Review Officer decision, the rating for headaches was increased to 30 percent, effective April 29, 2016.  As the Veteran has not indicated satisfaction with that determination, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran provided testimony before the undersigned Veterans Law Judge at the RO in October 2014.  A transcript of the hearing is of record.

The appeal was remanded for further development in March 2015.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that for the entire appeal period his migraine headaches have been equivalent in nature and severity to frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, especially when considered without regard to the ameliorative effects of medication.
2.  The Veteran's headaches do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Since June 26, 2009, the criteria for a 50 percent disability rating for headaches are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8100 (2016).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran maintains that his headaches started in service and since that time have progressively worsened.  He asserts that he retired in 2011 because he was taking a lot of sick leave due to his headaches and that he could not continue to work even if he was not eligible to retire.  He states that his prior job positions included an electronic mechanic, a munitions operator, and an occupational safety and health specialist.  He further maintains that his headaches prostrate and occur one to three times a week and that whenever they start he has to sit still with a cold compress, take pain medication, and go into a dark room until they subside.  He states that the duration of his headaches can last from a few hours to an entire day and that he is incapacitated during this time.  Lastly, he maintains that activities such as going to his children's or nephew's football games and family reunions, have been impacted by his headaches to the point he has to leave if he feels them starting.  See December 2012 VA Form 9, October 2014 hearing transcript, and April 2016 VA examination report.


II.  Applicable Law

	i.  Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's headaches are rated pursuant to DC 8100.  38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 10 percent (compensable) disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; and a noncompensable rating is warranted for less frequent attacks.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum 50 percent disability rating is warranted for migraine headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, DC 8100.

	ii.  TDIU

A TDIU may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.341, 4.15, 4.16(a).  

Even if the percentage requirements of 38 C.F.R. § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability(ies), the case may be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

 "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.
The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App 361, 363 (1993).

III.  Analysis

	i.  Increased Rating-Headaches

The Veteran is currently assigned a noncompensable rating from June 26, 2009, and a 30 percent rating from April 29, 2016.  

Throughout the appeal period, the Veteran has complained of persistent headaches occurring weekly, with a duration of anywhere between a couple of hours to a couple of days, which have caused him to take a lot of days off of work.  See July 2009 VA Form 21-4138, February 2010 VA examination reports, May 2010 VA treatment record; December 2012 VA Form 9, and October 2014 Headaches Disability Benefits Questionnaire (DBQ).

In his July 2009 statement, the Veteran reported persistent headaches partially controlled by over-the-counter medication and resulting in taking days off of work.

A February 2010 VA examination report noted the Veteran as having migraine headaches occurring weekly, which the examiner found were not prostrating.  The VA examiner stated that ordinary activity was possible and that the usual duration of his headaches lasted one to two days.  The examiner also noted that the headaches caused no significant effects on his occupation, that the Veteran was functional, and that the headaches did not limit him as they were frequently nocturnal.  The examiner diagnosed the Veteran with vascular headaches.

A May 2010 VA treatment record noted the Veteran's complaints of severe headaches.  
In his December 2012 VA Form 9, the Veteran noted that he began taking sick leave in 2010, because his headaches required that he lay down in complete darkness with a cold compress, and that he would be completely incapacitated for one to two days.  He estimated that he took more sick leave in 2011 than in the prior 8 or 9 years combined due to his headaches.  He indicated that his headaches have become more frequent, with more severe headaches over the last three years.

During his October 2014 Board hearing, the Veteran testified that his headaches occurred at least once per week and required that he lay down in a dark room.

In an October 2014 VA Headaches DBQ, a private physician noted the Veteran as having intermittent headaches that had been ongoing for several years, treated with over the counter medications, with pain localized to the right side of the head and lasting less than one day, accompanied by nausea and sensitivity to light.  Dr. M.S. found that the Veteran did not experience prostrating attacks of migraine pain.  Accompanying this report was a statement from the Veteran noting the number of sick days taken from work due to his headaches between 1983 and 1993.

An April 2016 VA examination report noted the Veteran's complaints of headaches in the right temple area, lasting around 40 minutes, prostrating, occurring twice a week and accompanied by light sensitivity; the examiner also noted the Veteran's statements that he controls the pain by taking Tylenol, using a cold compress, and lying down in a dark room until they improved.  The examiner further noted that prior to the Veteran's retirement in 2011, if he developed a headache while working he would go into his office, turn off the lights, and rest.  The examiner noted that the Veteran's headaches lasted less than one day, and might impair employment that is constantly outdoors since he would not have a place to go if he developed a headache.  She also noted that he could work in an environment that permitted him to take a break until the headache subsided, and that the headaches would not impair his sedentary activities.  Lastly, the examiner determined that the Veteran had prostrating attacks of migraines once every month that were not productive of severe economic inadaptability.

Upon consideration of the evidence of record, the Board finds that when reasonable doubt is resolved in favor of the Veteran, his migraine headache disability has more nearly approximated the criteria for a 50 percent disability rating under DC 8100 from the effective date of his award of service connection.  In so finding, the Board notes that neither the rating criteria nor the United States Court of Appeals for Veterans Claims (Court) has defined "prostrating."  However, "prostration" is defined as "extreme exhaustion or powerlessness," (Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007)), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).

In the instant case, although it appears the frequency of the Veteran's migraines has increased during the pendency of his claim, the reported nature and severity, to include associated symptoms, has been relatively consistent.  The Veteran has reported having persistent headaches at the time of his claim, and since February 2010 has reported having at least one migraine a week, lasting for hours or up to 1 or 2 days.  The Veteran's migraines are also accompanied by nausea and sensitivity to light and sound, and he has reported that his migraines require him to seek refuge in a dark, quiet room.  

Furthermore, it is clear that management of the Veteran's migraines requires him to take medications, and they are not always effective in relieving his migraine pain.  Notably, the Court has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As DC 8100 does not contemplate the effects of medication in alleviating the frequency and duration of the Veteran's headaches, the Board is precluded from considering the relief afforded by the Veteran's medication, if any, in evaluating the severity of his disability.  Id.  In this regard, while the February 2010 and April 2014 VA examiners did not classify the Veteran's headaches as "prostrating," it is not clear whether they considered the ameliorative effect of his using over-the-counter pain medication in making this assessment.  The Board also points out that although the Veteran was working during the beginning of the appeal period until 2011, he reported taking sick leave due to headaches in July 2009, which became more frequent until he retired in 2011 because his headaches required that he lie in a dark and quiet room.  

Overall, the Board finds that although the medical evidence of record does not unequivocally support a finding that the Veteran suffers from very frequent completely prostrating and prolonged migraine attacks, it has nonetheless placed the record in relative equipoise such that the Board finds there to be a question as to which evaluation should be applied.  Based on the totality of the medical and lay evidence, the Board concludes that the Veteran's headaches are more aptly described by the criteria for a 50 percent rating, which is the highest schedular rating available under DC 8100.

	ii.  TDIU

The Veteran is service- connected for the following disabilities: a right ankle strain, rated as noncompensable from August 3, 2009, a right groin scar and residual pain in groin area, rated as 10 percent disabling from June 26, 2009, tinnitus, rated as 10 percent disabling from June 26, 2009, and headaches now rated as 50 percent disabling from June 26, 2009.  Thus, he does not satisfy the percentage criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a), as his combined rating is only 60 percent disabling.  Id.  Further, while the Veteran's headaches cause severe economic inadaptability for reasons outlined above, the evidence does not establish that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected headaches, such that his case would warrant referral to the Director of the VA Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  (In this regard, the Board emphasizes that a TDIU has been raised by the record only in regard to the Veteran's headaches.)  The Board emphasizes the February 2010 and April 2016 VA examiners' opinions that the Veteran is able to sustain employment in some capacity despite his headaches.  Significantly, the April 2016 VA examiner noted that while the Veteran's ability to work constantly outdoors would be impacted since he would not have a place to go for the duration of the headache, she also found that he could work in an environment that permitted him to take a break until his headache subsided and sedentary work would not be impacted.  There is no evidence of record that suggests the Veteran's prior employment history was limited to outdoor work; alternatively the record indicates that prior to his retirement in 2011, he had worked as an electronic mechanic, a munitions operator, and an occupational and safety health specialist-all which would presumably be indoor and/or sedentary work.  See October 2014 hearing transcript.  While the Veteran has stated that his headaches impacted his ability to work, in that he took an excessive amount of sick days, he also testified that he retired because he qualified based on his age.  See Board Hearing Transcript at 4.  Notably, the Veteran's use of excessive sick days due to his headaches is compensated in the 50 percent rating currently assigned, which contemplates severe economic inadaptability.  See 38 C.F.R. § 4.1 (degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability). 

Accordingly, the preponderance of the evidence does not show that he is unable to secure or follow a substantially gainful occupation by reason of his-service connected headaches.  Therefore, referral to the Director of the VA Compensation Service for extraschedular consideration is not warranted, and entitlement to a TDIU is denied.  


ORDER

Effective June 26, 2009, a 50 percent rating for vascular headaches is granted.

Entitlement to a TDIU is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


